Citation Nr: 1631905
Decision Date: 08/10/16	Archive Date: 09/30/16

Citation Nr: 1631905	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-17 152	)	DATE AUG 10 2016
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of a March 25, 2016, decision of the Board of Veterans' Appeals (Board) is warranted.

2.  Entitlement to a rating in excess of 10 percent for service-connected post-operative right knee medial meniscal repair with lateral release and partial knee replacement with scar (right knee disability), from February 1, 2011, through March 2, 2015.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent disability rating for the disability at issue.  The matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  (The September 2011 rating decision also granted a noncompensable rating for a surgical scar associated with the Veteran's right knee disability.  The Veteran did not appeal that rating, and it is not before the Board at this time.)

This matter was previously before the Board in May 2015, at which point the Board noted that, due to the interim grant of a temporary 100 percent convalescence rating, effective March 3, 2015, (and a rating of 30 percent thereafter), the period under appeal was limited to February 1, 2011, (the date a prior temporary 100 percent convalescence rating expired) through March 2, 2015, and denied the Veteran's claim for a rating in excess of 10 percent for right knee disability during that time.  The Veteran appealed the May 2015 Board decision to the Court, resulting in a July 2015 Joint Motion for Remand (JMR) by the parties.  A July 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

(The Board notes that, in the JMR, the Veteran did not raise any argument with respect to the Board's prior finding that the period on appeal is limited to the period in between the Veteran's temporary 100 percent convalescence ratings.  Furthermore, the Veteran filed an increased rating claim with respect to the period after the second temporary 100 percent rating, which was adjudicated in a May 2016 rating decision.  The Veteran has not initiated an appeal of that decision by filing a notice of disagreement, and the time allotted for such action has not yet expired.  Thus, the Board finds that the matter of the rating assigned subsequent to the second temporary 100 percent rating is not before the Board at this time.  Consequently, the Board has recharacterized the issue above to reflect the time period under consideration in this decision.)  

On November 4, 2015, the Board issued a decision denying the Veteran's claim for an increased rating for right knee disability.  At that time, the Board noted that there were no treatment records from the time period under consideration associated with the Veteran's claims file.  The Board had previously noted the lack of relevant treatment records in its May 2015 decision.  Neither the Veteran nor his attorney (who has represented him since 2013) identified relevant records at that time, during litigation at the Court, or prior to the Board's November 4, 2015, decision.  However, following the Board's November 4, 2015, decision, the Veteran's attorney filed a December 2015 motion for reconsideration, along with three VA treatment records from 2013 and 2014 that had not been previously identified, and were constructively of record at the time of the Board's decision.  The newly submitted evidence was associated with the Veteran's claims file; the Board vacated the November 4, 2015, decision; and the Board issued a March 25, 2016, decision that continued to deny the Veteran's claim.  

In May 2016, the Veteran's attorney again filed a motion for reconsideration, noting that recent case law from the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) (issued after the Board's March 25, 2016, decision) had bearing on the Veteran's appeal.  As the Federal Circuit's decision in Hudgens v. McDonald, 823 F.3d 630 (2016) is controlling in this matter, the Board will vacate the March 25, 2016, and issue the decision below in its stead.

[The Board notes that additional medical evidence has been added (by VA) to the record without a waiver of initial RO consideration.  To the extent that such records address the Veteran's disability during or after the Veteran's second temporary 100 rating (i.e., since March 3, 2015), the Board notes that they are not relevant to the instant claim, as they reflect the level of disability post-March 3, 2015 knee surgery.  To the extent that there is additional evidence applicable in the appeal at issue which has not been considered by the RO, such evidence has been submitted by the Veteran's attorney.  As the Veteran's substantive appeal was filed in June 2013, such evidence does not require a waiver.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)]  

The May 2015 Board decision was signed by another Veterans Law Judge.  It has since been reassigned to the undersigned.   


FINDINGS OF FACT

1.  On March 25, 2016, the Board issued a decision denying the Veteran's claim for a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015, without consideration of pertinent, but subsequently issued, case law.

2.  The Veteran underwent partial knee replacement surgery on January 20, 2010.

3.  During the period on appeal, the Veteran's right knee disability is shown to have been manifested by pain, swelling, tenderness, stiffness, popping, limitation of motion, deformity, and abnormal gait that, cumulatively, constitute mild impairment; compensable limitation of flexion or extension, instability, symptomatic removal or dislocation of the semilunar cartilage, ankylosis,  impairment of the tibia and fibula, and chronic residuals consisting of severe painful motion or weakness are not shown.


CONCLUSIONS OF LAW

1.  The criteria for vacating the March 25, 2016, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The criteria for a rating of 30 percent (but no higher) for right knee disability, from February 1, 2011, through March 2, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5055, 5256-5263 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran, or on the Board's own motion, when there has been a denial of due process or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

Here, the Board issued a decision on March 25, 2016, denying the Veteran's claim for a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015.  Following the issuance of that decision, the Federal Circuit issued a decision in Hudgens, supra, that overturned case law from the Court that the Board relied on in its decision.  Under Hudgens, as decided by the Federal Circuit, the Veteran's claim must be granted (in part).  Consequently, the Board will vacate its prior March 25, 2016, decision and issue a decision which takes into consideration the current case law applicable in this matter.

Decision 

Notice and Assistance 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.

The Veteran's service treatment records (STRs) have been secured.  VA treatment records from the time period under consideration are associated with the record.  In the July 2015 JMR, although the parties agreed that the Veteran (who is represented by an attorney) was free to submit additional evidence, he has not submitted any additional evidence other than updated VA treatment records.  In September 2015 correspondence, the Veteran indicated that he had no other information or evidence to provide VA in support of his claim.  Furthermore, in January 2016 correspondence, the Veteran's attorney stated that the Veteran had "nothing further to submit."  Thus, the Board finds that the duty to assist with respect obtaining medical records has been met.

The Veteran was afforded a VA examination in July 2011.  The Board has considered whether a new examination is warranted based on the recent Court holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As is discussed in detail below the Board finds that remand to obtain an additional examination would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, the Veteran (who is represented by counsel) has not raised any argument that, during the time period on appeal, his knee disability was worse than on July 2011 examination, or that the July 2011 examination report did not adequately represent the functional limitation resulting from his right knee disability during the period on appeal, and his attorney has expressly asserted that a 30 percent rating is warranted (i.e., no argument has been presented (or is raised by the record) in support of a rating in excess of 30 percent).  Consequently, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On July 2011 VA (fee basis) examination, the Veteran reported that his right knee symptoms included pain, stiffness, and popping.  He reported the daily use of over-the-counter pain relievers, but no ambulatory aids.  He denied experiencing any flare-ups or episodes of knee dislocation.  On physical examination, there was evidence of deformity and tenderness, but no evidence of malalignment, drainage, edema, effusion, instability, redness, heat, abnormal movement, or guarding of movement.  Range of motion testing was conducted.  Flexion was limited to 90 degrees, with pain, with no additional loss in range of motion, or additional symptoms (e.g., weakness, fatigue) after repetitive motion testing; extension was normal.  On stability testing, the lateral meniscus test (McMurray's Test) was positive, although noted to not represent instability; all other stability testing was within normal limits, and the examiner stated that no instability was noted on examination.  He was observed to have a mild limp to the right, secondary to the right knee disability, but there were no functional limitations on standing or walking.  There was no evidence of abnormal weight-bearing (e.g., unusual shoe wear patter or callosities).  There were no abnormalities noted on imaging; arthritis was not diagnosed.  The examiner concluded that the effect on the Veteran's usual occupation and daily activities would be mild impairment of physical activities due to right knee pain.  

On April 2012 VA annual check-up, mild tenderness around the right patella was noted, as was crepitus.  The Veteran rated his pain as 2 out of 10 (pain of 3 or less is considered "mild".)  In January 2013, the Veteran sought VA treatment for right knee pain and a respiratory disability.  At that time, he complained of lateral right knee pain that had become constant and worsened over the past week, and was accompanied by swelling.  He rated his pain as 3 out of 10 (mild), occurring mostly at night.  On physical examination, there was right knee crepitus and tenderness noted at the outer lateral area; there was no effusion at the joints.  The Veteran stated that he planned to see a private orthopedic physician regarding his right knee pain; no records of such treatment were identified/provided. 

In April 2013, the Veteran was seen for an annual check-up (i.e., not for any specific complaints of disability.)  At that time, he reported "minor ache" in the right knee (and no other complaints) to the doctor; he rated his pain as 3 out of 10 (mild).  He was clinically evaluated as doing well status-post surgery.  Both knees had full range of motion without effusion or crepitus.  Muscle strength was 5/5, with no sensory or motor deficits noted.  In June 2014, the Veteran reported lateral knee pain of 2 or 10 (mild).  Patellar grind and McMurray test were positive on the right, with no noted neurological deficit.  He was prescribed pain medication and instructed to use a heating pad.

On March 3, 2015, the Veteran had a total right knee replacement.  (See March 2015 operative report.)

As noted above, the Federal Circuit's decision in Hudgens clarified that a minimum 30 percent rating is warranted after partial knee replacement surgery.  Thus, the Board finds that an increased 30 percent rating for the time period at issue is warranted as a matter of law.

The Board has considered whether the medical evidence of record supports a rating in excess of 30 percent, during the period under appeal (i.e., following the convalescence period after the Veteran's partial knee replacement and preceding the convalescence period associated with his total knee replacement).  In doing so, the Board has considered 38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263.  

In conducting this analysis, the Board has considered whether the July 2011 VA examination is adequate (i.e., whether remand is required for a retrospective examination that complies with Correia.)  First, on July 2011 VA examination, the Veteran's left knee also showed signs of impairment (reduced range of motion), and VA records note surgical repair of a torn left medial meniscus in 2001 (see, e.g., December 2007 VA examination report).  Consequently, the requirement that the right knee be measured against the undamaged left knee is not applicable in this matter.  

Second, it does not appear that the full range of joint testing contemplated under 38 C.F.R. § 4.59 (as clarified in Correia) was conducted.  However, in this particular case, on March 3, 2015, the Veteran had a total right knee prosthesis surgically implanted.  Thus, it is no longer possible to physically examine the Veteran's knee to determine the nature/degree of functional impairment after the earlier partial knee replacement, and remand to obtain such examination would serve no useful purpose.  The Board has considered whether remand for a retrospective opinion is warranted.  However, the only other medical evidence of record that addresses range of motion in any capacity noted full range of motion.  (See April 2013 VA treatment record.)  As this is (substantially) less than the impairment shown on July 2011 examination, the Board finds that remand for a retrospective opinion that considers this additional medical evidence would likewise serve no useful purpose.  As there is no other medical/lay evidence upon which an examiner could base a retrospective opinion as to range of motion of the Veteran's right knee during the period under consideration, the Board finds that remand for a new examination is not warranted, and will conduct further analysis based on the evidence already of record.   

The Board finds that a rating in excess of 30 percent is not warranted under Code 5055.  A 60 percent (the next highest) rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Here, the only evidence of record to consider the Veteran's overall level of impairment due to his service-connected right knee disability is the July 2011 VA examination, in which the examiner concluded that the overall level of impairment was "mild."  In reaching this conclusion, the examiner considered the Veteran's reports of pain, stiffness, and popping, as well as the objectively observed/measured mild limp, knee deformity, tenderness, and limitation of flexion.  Notably, the Veteran has not challenged the examiner's findings, nor has he presented any lay testimony indicating that he has more than the "mild" disability noted on examination.  Additionally, VA treatment records noting the Veteran's self-report of pain symptoms no greater than 3 out of 10 (which is consistent with "mild" impairment), swelling, and tenderness do not suggest "severe" pain and weakness, so as to warrant a 60 percent rating under Code 5055.

The Board has considered whether the Veteran would be entitled to a higher rating (by analogy) under another Code.  There is no indication in the record of ankylosis.  Therefore the Board finds that Code 5256 is not applicable.  There is no indication of tibia or fibula impairment, or of genu recurvatum; consequently, the Board finds that Codes 5262 and 5263 are inapplicable.  There is no medical evidence that extension is limited, and 30 percent is the maximum rating for limitation of flexion.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent under Codes 5260 or 5261.  The Board has considered whether the Veteran is entitled to a separate rating under Code 5257.  However, no instability was noted on July 2011 VA examination (the examiner noted that a positive McMurray's test did not represent instability in the Veteran's case) or in the VA treatment records for the time period under consideration (between knee surgeries), and the Veteran has not alleged that he experiences instability.  (See, e.g., September 2015 correspondence (noting that knee symptoms include deformity, tenderness, limited motion, and abnormal gait), and 2013 and 2014 VA treatment records, noting that right knee symptoms include pain, tenderness, and swelling).   Consequently, the Board finds that a (separate) rating is not warranted under Code 5257.

The Veteran would not be entitled to a separate rating under Code 5259, for symptomatic removal of semilunar cartilage, as the preponderance of the evidence is against a finding that he has separately compensable knee symptoms related to removal of semilunar cartilage.  Likewise, there is no evidence in the record that, during the time period under appeal, the Veteran had symptoms of "locking" or effusion, or that his knee pain was related to dislocated semilunar cartilage; consequently, the Board finds that Code 5258 is not applicable.  

Finally, the Board has considered whether the Veteran's service-connected right knee disability should be referred for consideration of an extraschedular rating during the period under appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's right knee disability manifests in pain, limited motion, stiffness, popping, deformity, tenderness, swelling, and altered gait, see July 2011 VA examination and January 2013 VA treatment record; see also September 2015 correspondence, all of which are contemplated by the rating schedule, do not indicate symptoms that are exceptional or unusual for a right knee disability, and have been medically assessed as consistent with the rating assigned, see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263.  However, even if the Veteran's symptoms were exceptional or unusual in some respect, there is no evidence of hospitalization or of marked interference with employment during the period under appeal.  To the extent that functional limitation exists, it was noted to be "mild," and there was no suggestion in the VA examiner's report, or in statements from the Veteran, that his service-connected right knee disability interferes with his employment; the Board notes that, on January 2013 VA treatment, the Veteran reported that he "works a lot."  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record does not suggest that he is unemployable due to his service-connected right knee disability), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

The Board's March 25, 2016, decision denying a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015, is vacated.

Entitlement to a 30 rating for service-connected right knee disability, from February 1, 2011, through March 2, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

Citation Nr: 1612301	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of an November 4, 2015, decision of the Board of Veterans' Appeals (Board) is warranted.

2.  Entitlement to a rating in excess of 10 percent for service-connected post-operative right knee medial meniscal repair with lateral release and partial knee replacement with scar (right knee disability), from February 1, 2011, through March 2, 2015.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent disability rating for the disability at issue.  The matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  (The September 2011 rating decision also granted a noncompensable rating for a surgical scar associated with the Veteran's right knee disability.  The Veteran did not appeal that rating, and it is not before the Board at this time.)

This matter was previously before the Board in May 2015, at which point the Board noted that, due to the interim grant of a temporary 100 percent convalescence rating, effective March 3, 2015, (and a rating of 30 percent thereafter), the period under appeal was limited to February 1, 2011, (the date a prior temporary 100 percent convalescence rating expired) through March 2, 2015, and denied the Veteran's claim for a rating in excess of 10 percent for right knee disability during that time.  The Veteran appealed the May 2015 Board decision to the Court, resulting in a July 2015 Joint Motion for Remand (JMR) by the parties.  A July 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

(The Board notes that, in the JMR, the Veteran did not raise any argument with respect to the Board's prior finding that the period on appeal is limited to the period in between the Veteran's temporary 100 percent convalescence ratings.  Furthermore, the second temporary 100 percent rating has not yet expired, and the subsequent 30 percent rating is not yet effective (i.e., there are not yet any grounds for asserting that the Veteran's functional limitations associated with his future right knee disability are not fully addressed by a 30 percent rating.  Consequently, the Board has recharacterized the issue above to reflect the time period under consideration in this decision.)  

The May 2015 Board decision was signed by another Veterans Law Judge.  It has since been reassigned to the undersigned.   

On November 4, 2015, the Board issued a decision denying the Veteran's claim for an increased rating for right knee disability.  At that time, the Board noted that there were no treatment records from the time period under consideration associated with the Veteran's claims file.  The Board had previously noted the lack of relevant treatment records in its May 2015 decision.  Neither the Veteran nor his attorney (who has represented him since 2013) identified relevant records at that time, during litigation at the Court, or prior to the Board's November 4, 2015, decision.  However, following the Board's November 4, 2015, decision, the Veteran's attorney filed a December 2015 motion for reconsideration, along with three VA treatment records from 2013 and 2014 that had not been previously identified, and was constructively of record at the time of the Board's decision.  The newly submitted evidence has now been associated with the Veteran's claims file.  Consequently, the Board is vacating the November 4, 2015, Board decision and will reissue the decision below with consideration of the newly submitted evidence.

[While the additional records were submitted without a waiver of initial RO consideration, the Board notes that the Veteran's substantive appeal was filed in June 2013 and submitted by the Veteran's representative.  Consequently, they are subject to initial review by the Board.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)]  


FINDINGS OF FACT

1.  On November 4, 2015, the Board issued a decision denying the Veteran's claim for a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015, without consideration of VA treatment records from 2013 and 2014.

2.  During the period on appeal, the Veteran's right knee disability is shown to have been manifested by pain, swelling, tenderness, stiffness, popping, limitation of motion, deformity, and abnormal gait that, cumulatively, constitute mild impairment; compensable limitation of flexion or extension, instability, symptomatic removal or dislocation of the semilunar cartilage, ankylosis, or impairment of the tibia and fibula are not shown.


CONCLUSIONS OF LAW

1.  The criteria for vacating the November 4, 2015, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The criteria for a rating in excess of 10 percent for right knee disability, from February 1, 2011, through March 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5055, 5256-5263 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran, or on the Board's own motion, when there has been a denial of due process or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

Here, the Board issued a decision on November 4, 2015, denying the Veteran's claim for a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015.  Following the issuance of that decision, the Veteran's attorney submitted additional VA treatment records, relevant to the period on appeal, that were constructively of record at the time of the November 4, 2015, Board decision, but had not been associated with the Veteran's file.  Thus, the Board issued the November 4, 2015, decision without having considered all relevant evidence (constructively) of record.  Consequently, the Board must vacate its prior November 4, 2015, decision and issue a decision which takes into consideration the newly submitted evidence.

Decision 

Notice and Assistance 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.

The Veteran's service treatment records (STRs) have been secured.  As noted above, the Veteran's attorney has identified and provided for the record VA treatment records from 2013 and 2014.  There are no other private or VA treatment records from the time period under consideration associated with the record.  The Veteran has not identified that any additional records exist, nor does the record suggest that any such records are available.  (Additionally, in the July 2015 JMR, although the parties agreed that the Veteran (who is represented by an attorney) was free to submit additional evidence, he did not, prior to the Board's November 4, 2015, decision, submit or identify any additional evidence, and in September 2015 correspondence, the Veteran indicated that he had no other information or evidence to provide VA in support of his claim.)  Furthermore, in January 2016 correspondence, the Veteran's attorney stated that the Veteran had "nothing further to submit."  As there is no indication that there are private records (or additional VA records presumptively of record) relevant to the claim decided herein that are not already of record, the Board finds that the duty to assist with respect obtaining medical records has been met.

The Veteran was afforded a VA examination in July 2011.  The Board finds the examination report adequate for rating purposes as it notes all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not raised any argument that, during the time period on appeal, his knee disability was worse than on July 2011 examination, or that the July 2011 examination did not adequately represent the functional limitation resulting from his right knee disability during the period on appeal.  Consequently, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On July 2011 VA (fee basis) examination, the Veteran reported that his right knee symptoms included pain, stiffness, and popping.  He reported the daily use of over-the-counter pain relievers, but no ambulatory aids.  He denied experiencing any flare-ups or episodes of knee dislocation.  On physical examination, there was evidence of deformity and tenderness, but no evidence of malalignment, drainage, edema, effusion, instability, redness, heat, abnormal movement, or guarding of movement.  Range of motion testing was conducted.  Flexion was limited to 90 degrees, with pain, with no additional loss in range of motion, or additional symptoms (e.g., weakness, fatigue) after repetitive motion testing; extension was normal.  On stability testing, the lateral meniscus test (McMurray's Test) was positive, although noted to not represent instability; all other stability testing was within normal limits, and the examiner stated that no instability was noted on examination.  He was observed to have a mild limp to the right, secondary to the right knee disability, but there were no functional limitations on standing or walking.  There was no evidence of abnormal weight-bearing (e.g., unusual shoe wear patter or callosities).  There were no abnormalities noted on imaging; arthritis was not diagnosed.  The examiner concluded that the effect on the Veteran's usual occupation and daily activities would be mild impairment of physical activities due to right knee pain.

In January 2013, the Veteran sought VA treatment for right knee pain and a respiratory disability.  At that time, he complained of lateral right knee pain that had become constant and worsened over the past week, and was accompanied by swelling.  On physical examination, there was right knee crepitus and tenderness noted at the outer lateral area; there was no effusion at the joints.  The Veteran stated that he planned to see an orthopedic physician regarding his right knee pain, but the record does not indicate that he did so.  

In April 2013, the Veteran was seen for an annual check-up (i.e., not for any specific complaints of disability.)  At that time, he reported "minor ache" in the right knee (and no other complaints) to the doctor.  He was clinically evaluated as doing well status-post surgery.  In June 2014, the Veteran reported lateral knee pain to the nurse.

The Board has considered whether the medical evidence of record supports a rating in excess of 10 percent, during the period under appeal (i.e., following the convalescence period after the Veteran's partial knee replacement and preceding the convalescence period associated with his total knee replacement).  In doing so, the Board has considered 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The Board has also, pursuant to the terms of the JMR, considered whether a higher disability is warranted based on a rating by analogy to Diagnostic Code 5055.  See Hudgens v. Gibson, 26 Vet. App. 558 (2014) (holding that Code 5055 does not automatically apply to partial knee replacements, but that consideration of Code 5055 may be required in the context of an analogous rating for partial knee replacements).  

The Veteran was rated during this evaluation period under Code 5257, which covers recurrent subluxation or lateral instability.  While no instability was noted on July 2011 VA examination, the Veteran was granted a compensable rating under the code he was assigned prior to his partial knee replacement under the guidance provided in 38 C.F.R. § 4.59 that painful motion is entitled to at least the minimum compensable rating for the joint (here, 10 percent).  

The Board finds that a higher rating is not warranted under Code 5257, the Code currently assigned, as there is no evidence of moderate recurrent subluxation or lateral instability during the time period under appeal.  The Board acknowledges that, on VA examination, an instability test was positive; however, the examiner clarified that no actual instability was demonstrated on examination, and the Veteran has not alleged that he experiences instability.  (See, e.g., September 2015 correspondence (noting that knee symptoms include deformity, tenderness, limited motion, and abnormal gait), and 2013 and 2014 VA treatment records, noting that right knee symptoms include pain, tenderness, and swelling).  Consequently, a rating in excess of 10 percent under Code 5257 is not warranted.

There is no indication in the record of ankylosis.  Therefore the Board finds that Code 5256 is not applicable.  

The Veteran would not be entitled to a separate or higher rating under Code 5259, for symptomatic removal of semilunar cartilage, as the preponderance of the evidence is against a finding that he has separately compensable knee symptoms related to removal of semilunar cartilage and as that Code has a maximum rating of 10 percent.  The examiner found his knee disability was "mild" as reflected in his 10 percent rating.  38 C.F.R. § 4.14.  Code 5258 provides for a 20 percent rating related to dislocated semilunar cartilage.  However, Code 5258 requires frequent episodes of "locking," effusion, and pain into the joint associated with the torn meniscus, and there is no evidence in the record (to include statements by the Veteran and consideration of newly submitted VA treatment records) that, during the time period under appeal, the Veteran had symptoms of "locking" or effusion, or that his knee pain was related to dislocated semilunar cartilage.  Consequently, the Board finds that Code 5258 is not applicable.  

There is no medical evidence that extension is limited, or that flexion is limited to a compensable degree.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Codes 5260 or 5261.  There is no indication of tibia or fibula impairment, or of genu recurvatum; consequently, the Board finds that Codes 5262 and 5263 are inapplicable. 

The Board has also considered whether the Veteran would be entitled to a higher rating (by analogy) under Code 5055.  The Board acknowledges the Veteran's argument, including the submission of a 2012 nonprecedential Court Memorandum Decision and a 2013 Board decision (both in appeals for other veterans), that a minimum 30 percent rating is required under Code 5055 for any knee replacement, whether partial or total.  However, as noted above, the Court held in Hudgens, a 2014 precedential decision, that Code 5055 does not include partial knee replacements.  Thus, the required minimum 30 percent rating under Code 5055 for (total) knee replacements does not apply.  

In Hudgens, the Court held that Code 5055 may nonetheless be available for rating partial knee replacements by analogy, when appropriate.  The Board has considered whether such rating is appropriate under the facts of this case and concludes that it is not.

Under Code 5055, a 30 percent rating is also warranted for residuals of weakness, pain, or limitation of motion, such as those rated under Codes 5256, 5261, and 5262, that is evaluated as "intermediate."  Here, the only evidence of record to consider the Veteran's overall level of impairment due to his service-connected right knee disability is the July 2011 VA examination, in which the examiner concluded that the overall level of impairment was "mild."  In reaching this conclusion, the examiner considered the Veteran's reports of pain, stiffness, and popping, as well as the objectively observed/measured mild limp, knee deformity, tenderness, and limitation of flexion.  Notably, the Veteran has not challenged the examiner's findings, nor has he presented any lay testimony indicating that he has more than the "mild" disability noted on examination.  

The Board has considered whether the now identified VA treatment records support a finding of "intermediate" (or greater) disability and concludes that they do not.  The January 2013 VA treatment record notes complaints of swelling and increased pain for one week.  However, pain was considered on July 2011 VA examination, and there is no evidence on January 2013 VA treatment that the Veteran's increased pain, swelling, or tenderness resulted in increased functional limitations.  While the clinician noted that the Veteran was not carrying heavy objects of work, such notation was associated with discussion of symptoms of shortness of breath.  Furthermore, the record does not indicate that the Veteran does not carry heavy objects due to disability (i.e., that carrying heavy objects would ordinarily be required in his employment.)  As noted above, while the Veteran stated that he would follow up on his complaints with an orthopedic doctor, the record does not indicate that he did so, and that the Veteran has not identified any outstanding private treatment records (which are not constructively of record.)  In April 2013, the Veteran reported only minor ache.  In July 2014, the Veteran reported symptoms of lateral right knee pain, without indication that such pain exceeded that previously reported or of additional functional limitation.  Thus, the Board finds that the VA treatment records now of record do not indicate additional disability beyond that shown on  July 2011 VA examination, or indicate that the Veteran's service-connected right knee disability is manifested by more than "mild" disability/functional limitation.  Consequently, a rating (by analogy) for "intermediate" impairment is not warranted.

In the instant case, the Board notes that the Veteran was granted the minimum compensable rating (10 percent) for his right knee joint.  See 38 C.F.R. § 4.59.  Based on the evidence of record (to include the VA treatment records provided by the Veteran's attorney), entitlement to an increased schedular rating is not warranted.  In reaching such conclusion, the Board has considered, in accordance with Hudgens and the terms of the July 2015 JMR, see Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002), whether rating by analogy to Code 5055 is appropriate, and concludes that it is not.  

Finally, the Board has considered whether the Veteran's service-connected right knee disability should be referred for consideration of an extraschedular rating during the period under appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's right knee disability manifests in pain, limited motion, stiffness, popping, deformity, tenderness, swelling, and altered gait, see July 2011 VA examination and January 2013 VA treatment record; see also September 2015 correspondence, all of which are contemplated by the rating schedule, do not indicate symptoms that are exceptional or unusual for a right knee disability, and have been medically assessed as consistent with the rating assigned, see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263.  However, even if the Veteran's symptoms were exceptional or unusual in some respect, there is no evidence of hospitalization or of marked interference with employment during the period under appeal.  To the extent that functional limitation exists, it was noted to be "mild," and there was no suggestion in the VA examiner's report, or in statements from the Veteran, that his service-connected right knee disability interferes with his employment; the Board notes that, on January 2013 VA treatment, the Veteran reported that he "works a lot."  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record does not suggest that he is unemployable due to service-connected disabilities), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

The Board's November 5, 2015, decision denying a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015, is vacated.

Entitlement to a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

Citation Nr: 1546806	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected post-operative right knee medial meniscal repair with lateral release and partial knee replacement with scar (right knee disability), from February 1, 2011, through March 2, 2015.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent disability rating for the disability at issue.  The matter is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  (The September 2011 rating decision also granted a noncompensable rating for a surgical scar associated with the Veteran's right knee disability.  The Veteran did not appeal that rating, and it is not before the Board at this time.)

This matter was previously before the Board in May 2015, at which point the Board noted that, due to the interim grant of a temporary 100 percent convalescence rating, effective March 3, 2015, (and a rating of 30 percent thereafter), the period under appeal was limited to February 1, 2011, (the date a prior temporary 100 percent convalescence rating expired) through March 2, 2015, and denied the Veteran's claim for a rating in excess of 10 percent for right knee disability during that time.  The Veteran appealed the May 2015 Board decision to the Court, resulting in a July 2015 Joint Motion for Remand (JMR) by the parties.  A July 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  

(The Board notes that, in the JMR, the Veteran did not raise any argument with respect to the Board's finding that the period on appeal is limited to the period in between the Veteran's temporary 100 percent convalescence ratings.  Furthermore, the second temporary 100 percent rating has not yet expired, and the subsequent 30 percent rating is not yet effective (i.e., there are not yet any grounds for asserting that the Veteran's functional limitations associated with his future right knee disability are not fully addressed by a 30 percent rating.  Consequently, the Board has recharacterized the issue above to reflect the time period under consideration in this decision.)  

The May 2015 Board decision was signed by another Veterans Law Judge; it has been reassigned to the undersigned for the purpose of this decision.


FINDING OF FACT

During the period on appeal, the Veteran's right knee disability is shown to have been manifested by pain, tenderness, stiffness, popping, limitation of motion, deformity, and abnormal gait that, cumulatively, constitute mild impairment; compensable limitation of flexion or extension, instability, symptomatic removal or dislocation of the semilunar cartilage, ankylosis, or impairment of the tibia and fibula are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee disability, from February 1, 2011, through March 2, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5055, 5256-5263 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  VA's duty to notify is met.

The Veteran's service treatment records (STRs) have been secured.  As noted in the Board's May 2015 decision, there are no private or VA treatment records from the time period under consideration associated with the record.  The Veteran has not identified that any such records exist, nor does the record suggest that any treatment records are available.  Additionally, in the July 2015 JMR, although the parties agreed that the Veteran (who is represented by an attorney) was free to submit additional evidence, he did not submit or identify any additional evidence.  Furthermore, in September 2015 correspondence, the Veteran indicated that he had no other information or evidence to provide VA in support of his claim.  Finally, the Veteran's claim has been premised on the argument that a minimum 30 percent rating is warranted based on the evidence already of record considered in light of the rating schedule, specifically, Code 5055 (i.e., he has not alleged that there is additional medical evidence in support of a rating in excess of 10 percent for his service-connected right knee disability.)  As there is no indication that there are private records (or VA records presumptively of record) relevant to the claim decided herein that are not already of record, the Board finds that the duty to assist with respect obtaining medical records has been met.

The Veteran was afforded a VA examination in July 2011.  The Board finds the examination report adequate for rating purposes as it notes all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not raised any argument that, during the time period on appeal, his knee disability was worse than on July 2011 examination, or that the July 2011 examination did not adequately represent the functional limitation resulting from his right knee disability during the period on appeal.  Consequently, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On July 2011 VA (fee basis) examination, the Veteran reported that his right knee symptoms included pain, stiffness, and popping.  He reported the daily use of over-the-counter pain relievers, but no ambulatory aids.  He denied experiencing any flare-ups or episodes of knee dislocation.  On physical examination, there was evidence of deformity and tenderness, but no evidence of malalignment, drainage, edema, effusion, instability, redness, heat, abnormal movement, or guarding of movement.  Range of motion testing was conducted.  Flexion was limited to 90 degrees, with pain, with no additional loss in range of motion, or additional symptoms (e.g., weakness, fatigue) after repetitive motion testing; extension was normal.  On stability testing, the lateral meniscus test (McMurray's Test) was positive, although noted to not represent instability; all other stability testing was within normal limits, and the examiner stated that no instability was noted on examination.  He was observed to have a mild limp to the right, secondary to the right knee disability, but there were no functional limitations on standing or walking.  There was no evidence of abnormal weight-bearing (e.g., unusual shoe wear patter or callosities).  There were no abnormalities noted on imaging; arthritis was not diagnosed.  The examiner concluded that the effect on the Veteran's usual occupation and daily activities would be mild impairment of physical activities due to right knee pain.

The Board has considered whether the medical evidence of record supports a rating in excess of 10 percent, during the period under appeal (i.e., following the convalescence period after the Veteran's partial knee replacement and preceding the convalescence period associated with his total knee replacement).  In doing so, the Board has considered 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The Board has also, pursuant to the terms of the JMR, considered whether a higher disability is warranted based on a rating by analogy to Diagnostic Code 5055.  See Hudgens v. Gibson, 26 Vet. App. 558 (2014) (holding that Code 5055 does not automatically apply to partial knee replacements, but that consideration of Code 5055 may be required in the context of an analogous rating for partial knee replacements).  

The Veteran was rated during this evaluation period under Code 5257, which covers recurrent subluxation or lateral instability.  While no instability was noted on July 2011 VA examination, the Veteran was granted a compensable rating under the code he was assigned prior to his partial knee replacement under the guidance provided in 38 C.F.R. § 4.59 that painful motion is entitled to at least the minimum compensable rating for the joint (here, 10 percent).  

The Board finds that a higher rating is not warranted under Code 5257, the Code currently assigned, as there is no evidence of moderate recurrent subluxation or lateral instability during the time period under appeal.  The Board acknowledges that, on VA examination, an instability test was positive; however, the examiner clarified that no actual instability was demonstrated on examination, and the Veteran has not alleged that he experiences instability.  (See, e.g., September 2015 correspondence (noting that knee symptoms include deformity, tenderness, limited motion, and abnormal gait)).  Consequently, a rating in excess of 10 percent under Code 5257 is not warranted.

There is no indication in the record of ankylosis.  Therefore the Board finds that Code 5256 is not applicable.  

The Veteran would not be entitled to a separate or higher rating under Code 5259, for symptomatic removal of semilunar cartilage, as the preponderance of the evidence is against a finding that he has separately compensable knee symptoms related to removal of semilunar cartilage and as that Code has a maximum rating of 10 percent.  The examiner found his knee disability was "mild" as reflected in his 10 percent rating.  38 C.F.R. § 4.14.  Code 5258 provides for a 20 percent rating related to dislocated semilunar cartilage.  However, Code 5258 requires frequent episodes of "locking," effusion, and pain into the joint associated with the torn meniscus, and there is no evidence in the record (to include statements by the Veteran) that, during the time period under appeal, the Veteran had symptoms of "locking" or effusion, or that his knee pain was related to dislocated semilunar cartilage.  Consequently, the Board finds that Code 5258 is not applicable.  

There is no medical evidence that extension is limited, or that flexion is limited to a compensable degree.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Codes 5260 or 5261.  There is no indication of tibia or fibula impairment, or of genu recurvatum; consequently, the Board finds that Codes 5262 and 5263 are inapplicable. 

The Board has also considered whether the Veteran would be entitled to a higher rating (by analogy) under Code 5055.  The Board acknowledges the Veteran's argument, including the submission of a 2012 nonprecedential Court Memorandum Decision and a 2013 Board decision (both in appeals for other veterans), that a minimum 30 percent rating is required under Code 5055 for any knee replacement, whether partial or total.  However, as noted above, the Court held in Hudgens, a 2014 precedential decision, that Code 5055 does not include partial knee replacements.  Thus, the required minimum 30 percent rating under Code 5055 for (total) knee replacements does not apply.  

In Hudgens, the Court held that Code 5055 may nonetheless be available for rating partial knee replacements by analogy, when appropriate.  The Board has considered whether such rating is appropriate under the facts of this case and concludes that it is not.

Under Code 5055, a 30 percent rating is also warranted for residuals of weakness, pain, or limitation of motion, such as those rated under Codes 5256, 5261, and 5262, that is evaluated as "intermediate."  Here, the only evidence of record to consider the Veteran's overall level of impairment due to his service-connected right knee disability is the July 2011 VA examination, in which the examiner concluded that the overall level of impairment was "mild."  In reaching this conclusion, the examiner considered the Veteran's reports of pain, stiffness, and popping, as well as the objectively observed/measured mild limp, knee deformity, tenderness, and limitation of flexion.  Notably, the Veteran has not challenged the examiner's findings, nor has he presented any evidence (to include his own testimony) that he has more than the "mild" disability noted on examination.  Thus, the Board finds that the Veteran's service-connected right knee disability is manifested by "mild" disability/functional limitation.  Consequently, a rating (by analogy) for "intermediate" impairment is not warranted.

In the instant case, the Board notes that the Veteran was granted the minimum compensable rating (10 percent) for his right knee joint.  See 38 C.F.R. § 4.59.  Based on the evidence of record (which was limited to the July 2011 VA examination), entitlement to an increased schedular rating is not warranted.  In reaching such conclusion, the Board has considered, in accordance with Hudgens and the terms of the July 2015 JMR, see Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002), whether rating by analogy to Code 5055 is appropriate, and concludes that it is not.  

Finally, the Board has considered whether the Veteran's service-connected right knee disability should be referred for consideration of an extraschedular rating during the period under appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the Veteran's right knee disability manifests in pain, limited motion, stiffness, popping, deformity, tenderness, and altered gait, see July 2011 VA examination; see also September 2015 correspondence, all of which are contemplated by the rating schedule, do not indicate symptoms that are exceptional or unusual for a right knee disability, and have been medically assessed as consistent with the rating assigned, see 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263.  However, even if the Veteran's symptoms were exceptional or unusual in some respect, there is no evidence of hospitalization or of marked interference with employment during the period under appeal.  To the extent that functional limitation exists, it was noted to be "mild," and there was no suggestion in the VA examiner's report, or in statements from the Veteran, that his service-connected right knee disability interferes with his employment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Additionally, as the Veteran has not alleged unemployability (and the medical evidence of record does not suggest that he is unemployable due to service-connected disabilities), the Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected right knee disability, from February 1, 2011, through March 2, 2015, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs




